liLOBRANO, Judge,
concurring.
I concur in the majority result but do so based on the particular facts of this case. The reason for my reservation is that the application of Civil Code Article 3463 results in a holding which appears to conflict with the well established principle that suit against one solidary obligor interrupts prescription as to all such obligors. See, Adams v. Dupree, 94-2353 (La.App. 4 Cir. 10/12/95), 663 So.2d 433, writ denied 95-2750 (La.1/26/96), 666 So.2d 676, where prescription against a solidary obligor who was not sued was interrupted by the timely suit against other obligors. Under the rationale of Adams, it seems that plaintiff in this ease would have been successful on the prescription issue if he had never sued Derbes in the first instance. However, because he did, and because he withheld service, and then failed to reserve his rights to proceed against Derbes when the case was tried against First Financial, I concur in the majority result and the application of article 3463.